DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Claim of priority to foreign application IN201941042550 is acknowledged, though certified copies of papers required by 37 CFR 1.55 have not been received.

Status of the Claims
Claims 1-18 are currently pending and have been considered below. 

Claim Objections
Claim 15 is objected to because of the following informalities: it is not written in the form of a single sentence, and the periods after limitations i., ii., and iii., should be replaced with semicolons or commas to correct this issue. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 recites computing MIHIC scores for various types of risks and risk indicators. Neither the claims, specification, nor drawings provide a sufficient written description of such a MIHIC score calculation step that would convince one of ordinary skill in the art that Applicant had possession of the claimed limitation at the time of filing. Applicant claims, using functional language, a desired result (i.e. calculation of some type of score) but the disclosure fails to identify how the function is performed or achieved (see MPEP 2163.03(V)). Though Applicant’s specification discloses some particular methods or algorithms for determining a MIHIC score with various possible risk factors on at least Pgs 18-24, these exemplary embodiments do not provide sufficient written description for the entire spectrum of broadly claimed MIHIC score calculations, nor does it provide the specific combination of risk factors and base model types used in the broadly claimed calculation step. Accordingly, claim 18 does not comply with the written description requirement, and is rejected under 35 USC 112(a). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 9, and 18 each use a slash (/) between various elements:
- “health status/condition” in claim 1, 
- “stop words/punctuations/non-ascii characters” in claim 6, 
- “models/techniques” and “information/data” in claim 9, and 
- “acquiring/capturing,” “data/characteristics,” “acquired/captured,” and “pre-processed/cleaned” in claim 18. 
This creates indefiniteness in the claims because it is unclear whether the slash denotes an “and” or an “or” relationship between the two elements, and as such it is unclear what is required by the claim. For purposes of examination, Examiner interprets these slashes to denote an “or” operator.
Claim 1 recites “the statistical measures” in limitation v. There is insufficient antecedent basis for this limitation in the claim because there are no previously introduced “statistical measures.” For purposes of examination, Examiner interprets “the statistical measures” as “statistical measures” newly introduced by the claim. 
Claim 1 recites “a MIHIC Score for summarizing the maternal, fetal and infant health status/condition of pregnant women, their fetus and infant.” It is unclear what this MIHIC score is actually representing based on this description; for example, does it provide a single score summarizing a mother’s condition? A fetus’s condition? An already-born infant’s condition? Is it a combination of some of these types of scores? Does it somehow represent a single score regarding all three of a pregnant woman, a fetus inside the pregnant woman, and an already-born infant? Further, is it an individualized score (i.e. calculated for a single person) or an aggregate score representing some kind of average or other measure between a population or group of people? For purposes of examination, Examiner interprets the MIHIC score as representing any measure of health status or condition related to any of an individual pregnant woman, a post-partum woman, a fetus, or an infant, or any grouping thereof. 
Claim 2 recites collecting from information systems of various sources “and other government public data sources.” It is unclear what the scope of “other government data sources” is because this is not a term of art and no particular inclusion or exclusion criteria have been specified in the claims or Applicant’s specification. For purposes of examination, Examiner interprets “other government data sources” as including any type of data source affiliated with a national, state, or local government, or any 
Claim 8 recites “wherein the unstructured data is represented as vectors.” It is unclear how unstructured data can be represented as vectors, which inherently denote some kind of structure, rendering the claim indefinite. For purposes of examination, Examiner interprets this limitation as indicating that unstructured data is transformed into vector representations as part of the data augmentation function of parent claim 4, in accordance with Pgs 17 & 24 of Applicant’s specification. 
Claim 9 recites “the structured and unstructured data” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim because there are no previously introduced “structured and unstructured data.” For purposes of examination, Examiner interprets “the structured and unstructured data” as any type of data. 
Claim 9 recites “the characteristics of associated maternal, fetal and infant risks” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim because there are no previously introduced “characteristics of associated maternal, fetal and infant risks,” merely “diverse characteristics of pregnant women” in limitation v. of parent claim 1. For purposes of examination, Examiner interprets “the characteristics of associated maternal, fetal and infant risks” as any type of characteristic that could be associated with such risks. 
Claims 10 and 12 each recite “the AI suite” in line 1. It is unclear which AI suite is being referenced in each of these claims, because there is “a suite of Artificial Intelligence algorithms” introduced in parent claim 1 as well as “a suite of AI algorithms” introduced in parent claim 9. For purposes of examination, Examiner will interpret “the AI suite” of claims 10 and 12 as referencing the suite of AI algorithms introduced in parent claim 9, as appears to be Applicant’s intent. 
Claim 12 recites executing “multiple machine learning models to find an optimum model yielding highest metrics of evaluation.” It is unclear what the metes and bounds of this claim are because there is no particular definition of an “optimum model” nor of “highest metrics of evaluation.” For purposes of examination, Examiner interprets this claim as indicating that multiple models executed for comparison in any type of metric. 
Claim 14 recites “the risks” in line 2. It is unclear exactly which “risks” are being indicated, rendering the claim indefinite. For purposes of examination, Examiner interprets “the risks” as being any 
Claim 15 recites “wherein the interactive dashboard comprises” in lines 1-2. Parent claim 1 introduces “a set of interactive dashboards,” implying multiple dashboards. It is thus unclear which particular dashboard is being referenced by claim 15, and/or whether each and every element of claim 15 must be present within a single dashboard. For purposes of examination, Examiner interprets claim 15 as indicating that the graphics and charts recited in limitations i.-iv. can be achieved across any number of the set of dashboards of claim 1. 
Claim 15 recites “indicators about pregnant women’s maternal, fetal and infant health conditions” in limitation i. It is unclear how a pregnant woman could have a fetal or infant health condition, rendering the recited indicators indefinite. For purposes of examination, Examiner interprets these indicators as representing any metric related to a pregnant woman’s health. 
Claim 16 recites “the insights” in lines 3 and 5. It is unclear exactly what “insights” are being referenced by these limitations, as there are no particular “insights” previously calculated or introduced by the claim. For purposes of examination, Examiner interprets “the insights” as any data, such that this claim indicates “a display platform for providing data regarding maternal health condition rendered as risk scores” and “a display platform for providing data regarding the maternal health condition rendered as graphical charts.” 
Claim 16 recites “graphical charts on the interactive dashboard” in lines 6-7. Parent claim 1 introduces “a set of interactive dashboards,” implying multiple dashboards. It is thus unclear which particular dashboard is being referenced by claim 16, and/or whether the multiple graphical charts are intended to be present within a single dashboard or can be available across multiple dashboards. For purposes of examination, Examiner interprets “graphical charts on the interactive dashboard” as graphical charts being provided across any number of the set of dashboards of claim 1. 
Claim 18 recites acquiring data “of pregnant woman.” It is unclear from this limitation whether data is being acquired for a single woman, or for multiple pregnant women; Applicant is advised to correct this limitation to either “a pregnant woman” or “pregnant women” depending on the intended scope of the claim. For purposes of examination, Examiner interprets this limitation as indicating data acquisition for multiple pregnant women, in line with similar limitations citing pregnant wome
Claim 18 recites “the structured, unstructured and image data” in limitation iii., as well as “the AI suite” in limitation iv. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, Examiner interprets “the structured, unstructured and image data” as any type of data, and “the AI suite” as indicating any type of software of algorithms for analyzing risk factors. 
Claim 18 recites “the MIHIC risk score” in limitation vi. It is unclear if this is the same as one of the “MIHIC scores” previously calculated in limitation v., and whether there is intended to be one particular unspecified “MIHIC risk score” that is singled out for graphical presentation through a dashboard. That is, it appears that multiple “MIHIC scores” are calculated at limitation v., but one particular “MIHIC risk score” is being referenced by limitation vi. which renders the claim indefinite because it is unclear which specific score is being presented. For purposes of examination, Examiner interprets this limitation as referencing any calculated risk score. 
Regarding the dependent claims: Claims 2-17 are also rejected on each of the bases identified for claim 1 because they inherit the indefinite language due to their dependence on that claim. Claims 10-14 are also rejected on each of the bases identified for claim 9 because they inherit the indefinite language due to their dependence on that claim. Claims 11 is also rejected on each of the bases identified for claim 10 because it inherits the indefinite language due to its dependence on that claim. Claims 13-14 are also rejected on each of the bases identified for claim 12 because they inherit the indefinite language due to their dependence on that claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to “software per se.” For example, claims 1-17 recite a system comprising “data acquisition modules,” “data pre-processing modules,” “a suite of Artificial Intelligence algorithms,” “a set of interactive dashboards,” and “an interactive web interface.” As 

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-17 are directed to a system (i.e. a machine, in accordance with the interpretation of the claim elements outlined above) and claim 18 is directed to a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind (or with aid of pen and paper) but for the recitation of generic computer components. That is, other than presumably being performed by software modules/ code executing on a computer processing element, nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites acquiring data from multiple sources; assessing the maternal, fetal, and infant health risk factors; providing outputs of indicators and measures of maternal, fetal, and infant health; providing diverse characteristics of pregnant women and statistical measures of risk factors; and providing the statistical measures of the maternal, fetal, and infant health risk factors in the form of a MIHIC score for summarizing the maternal, fetal, and infant health status/condition of pregnant women, their fetus and infant. Each of these steps may be performed entirely in the human mind, or with aid of pen and paper, because a human is reasonably capable of observing 
Independent claim 18 recites similar steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind (or with aid of pen and paper) but for the recitation of generic computer components. That is, other than reciting “using a maternal and infant health intelligence and cognitive insights (MIHIC) scoring system”, nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites acquiring/capturing demographic, medical, image, clinical and genetic data/characteristics of pregnant women from multiple sources; identifying data formats of the acquired/captured data and segregating the data into structured and unstructured data; computing MIHIC scores for various types of risks and risk indicators; and providing the MIHIC risk score and insights to understanding behavior of risk factors for cohorts. Each of these steps may be performed entirely in the human mind, or with aid of pen and paper, because a human is reasonably capable of observing various types of data, identifying formats of the data types, and analyzing the patient data to calculate some kind of risk score of maternal, fetal, and infant health and/or other insights related to maternity or pregnancy. Thus, the claim recites an abstract idea in the form of a mental process.
Dependent claims 2-17 inherit the limitations that recite an abstract idea from their dependence on claim 1, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2, 9, and 17 recite further limitations that, under their broadest reasonable interpretations, merely further describe the abstract idea identified in the independent claim. Specifically, claim 2 recites various data types and sources for analysis, each of which are types that a human actor could observe and analyze. Claim 9 recites extracting information/data from the structured and unstructured data, assembling knowledge from the extracted data and mapping the assembled data to the characteristics of associated maternal, fetal, and infant risks to perform a risk prediction. A human actor could glean meaning from observed patient data and mentally map the extracted data to their own knowledge to perform a risk prediction. Claim 17 recites utilizing statistical techniques to normalize, standardize  predicted values, and identify thresholds to classify a risk score as low, medium, and high. A human actor 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claim 1 does not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 1 include some kind of computer processing element executing software to provide data acquisition modules for acquiring data in digital formats; data pre-processing modules; a suite of artificial intelligence algorithms; a set of interactive dashboards to provide graphical illustrations of system outputs; and an interactive web interface to display system outputs. 
These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic health risk scoring environment). Further, the additional elements in this claim merely amount to instructions to implement an abstract idea on a computer (e.g. using some kind of computer processing element to implement software in the form of data acquisition modules and a suite of AI algorithms to perform functions that could otherwise be performed mentally, as explained above) and add insignificant extra-solution activity (e.g. acquiring data specifically in digital formats amounts to a means of necessary data gathering, while utilizing dashboards and an interactive web interface to graphically display outputs of the main analysis steps is equivalent to merely printing a report). Examiner also notes that the data pre-
Independent claim 18 does not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 18 include an MIHIC scoring system to implement the steps; pre-processing and cleaning the structured, unstructured, and image data and assembling the pre-processed data; forwarding the pre-processed/cleaned data to the AI suite for exploration of factors associated with risks; and a dash board for providing outputs of the system as graphical presentations. These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic health risk scoring environment). Further, the additional elements in this claim merely amount to instructions to implement an abstract idea on a computer (e.g. using some kind of computer processing element acting as a MIHIC system to perform steps that could otherwise be performed mentally, as explained above) and add insignificant extra-solution activity (e.g. pre-processing/cleaning the data and forwarding this data to an AI suite for analysis amount to necessary data gathering steps for providing data to the main analysis steps of the invention, while use of a dashboard to graphically display outputs of the main analysis steps is equivalent to merely printing a report). Accordingly, the claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2, 9, 15, and 17 is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claim 1. That is, claim 2 merely further describes the types of digital format data obtained by the data acquisition modules in the necessary data gathering operation; 
Further, claims 3-8, 10-14, and 16 also do not recite additional elements that integrate the recited judicial exception into a practical application. Specifically, claim 3 recites use of scraping techniques to extract data from the multiple sources and transform them into structured data for storage in a local storage device; these operations amount to insignificant extra-solution activity because they merely provide means of gathering data and formatting it in a necessary manner prior to the main analysis steps of the invention. Claims 4-8 similarly describe data pre-processing operations that amount to insignificant extra-solution activity in the form of mere data gathering because they merely provide data formatted in the necessary manner to the main analysis steps. Claims 10-14 amount to the words “apply it” with a computer because they merely note that otherwise-mental processes like risk score prediction are performed with machine learning techniques recited at a high level of generality, thereby merely digitizing the abstract idea. Claim 16 recites the additional elements of an input platform for the inputting of data and display platforms for the outputting of data. These elements amount to insignificant extra-solution activity because they provide necessary data gathering (i.e. data input) operations and generic display of system results equivalent to outputting a report, as described for similar output elements above. 
Accordingly, the additional elements of claims 1-18 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-18 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer processing element implementing various software modules to perform the acquiring, assessing, calculating, providing, etc. functions amount to no more than mere instructions to apply the exception using generic computer components. As evidence of 
Regarding the data acquisition and pre-processing steps recited in claims 1-8 and 18, as noted above, the acquisition of data in digital formats and the pre-processing or cleaning of the digital data via augmentation, structuring, etc. is considered insignificant extra-solution activity because these activities  merely provide data to the main analysis steps of the invention in the necessary format. Such activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, receiving or transmitting data over a network (e.g. acquiring data in digital formats, or forwarding data from a pre-processing component to an analysis component) and storing and retrieving information in memory (e.g. storing information in a structured format for further analysis) are each recognized as well-understood, routine, and conventional functions previously known to the industry, as outlined in MPEP 2106.05(d)(II). Additionally, such pre-processing operations are well-understood, routine, and conventional in the art as evidenced by at least Amarasingham et al. (US 20150213225 A1) Fig. 5 & [0053]-[0054]; Sohr et al. (US 20160253461 A1) Figs. 1-3; Chowdhry et al. (US 20210098133 A1) abstract, [0012], & [0022]; and Pengetnze et al. (US 20190122770 A1) Fig. 5 & [0027].
Regarding the use of machine learning techniques as recited in claims 1, 9-14, and 18, as noted above, the use of machine learning techniques recited at a high level of generality amount to the performance of otherwise-abstract steps with generic computing components. As evidence of the generic nature of the above recited additional elements, Examiner notes that these claims merely recite known 
Regarding the use of interactive dashboards and interfaces as recited in claims 1, 15-16, and 18, as noted above, the graphical display of system outputs and/or acceptance of user inputs amount to insignificant extra-solution activity because these activities merely visually output results of the main analysis steps to a user and/or provide necessary data gathering interactions from a user. Such activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, receiving or transmitting data over a network (e.g. sending output data for graphical display at a dashboard or web interface rendered on a display device, or receiving inputs at an interface device for transmission to the analysis components) is recognized as a well-understood, routine, and conventional function previously known to the industry, as outlined in MPEP 2106.05(d)(II). Additionally, use of such interactive dashboards and interfaces are well-understood, routine, and conventional in the art as evidenced by at least Amarasingham Fig. 5, [0066]-[0070]; Chowdhry abstract & [0015]; Pengetnze [0023]-[0024]; and Sohr [0051]-[0054].
Thus, when considered as a whole and in combination, claims 1-18 are not patent eligible. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 9-10, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 20150213225 A1) in view of Roberts et al. (US 20180114600 A1).
Claim 1
Amarasingham teaches a  (Amarasingham abstract, noting a system for evaluating clinical risk), the system comprising: 
i. data acquisition modules for acquisition of data from multiple sources in multiple range of digital formats (Amarasingham Fig. 5, [0029]-[0036], [0042], [0053], noting a data integration module that obtains clinical and non-clinical data in various electronic formats from multiple sources); 
ii. data pre-processing modules (Amarasingham Fig. 5, [0053]-[0054], noting data extraction and cleansing processes of the data integration module that preprocess the obtained data); 
iii. a suite of Artificial Intelligence algorithms to assess the  (Amarasingham Fig. 5, [0056], [0061]-[0062], noting disease/risk logic module that includes a variety of health condition-specific risk models to assess patient characteristics and risk factors to determine a risk score); 
iv. a set of interactive dashboards for providing graphical illustrations of indicators and measures of (Amarasingham Fig. 5, [0066]-[0067], noting data presentation module 74 including an interactive dashboard interface that visually provides risk scores and other analysis results to a user graphically via various windows, icons, etc.); and 
v. an interactive web interface, featuring diverse characteristics of (Amarasingham Fig. 5, [0066]-[0068], noting data presentation module 74 including an interactive dashboard interface accessible through web pages, web portals, etc. (i.e. interactive web interfaces) that visually provides analysis results, i.e. risk indications based on various characteristics of patients); 
wherein the system provides the statistical measures of the  patients (Amarasingham Fig. 5, [0056], [0061]-[0062], noting disease/risk logic module that includes a variety of health condition-specific risk models to assess patient characteristics and risk factors to determine a risk score, i.e. a score summarizing the health status of patients).  
In summary, Amarasingham teaches a system that ingests and preprocesses data from a variety of sources, analyzes the data with artificial intelligence algorithms to determine a condition-specific risk score for a patient, and includes various dashboards and interfaces to visually display the resulting data to a user. Though Amarasingham does contemplate the use of condition-specific risk models (see [0061]-[0062], [0078], where specific examples of predictive model types are listed, and it is noted that “other” types are also contemplated), it fails to explicitly disclose use of the system specifically for assessment of maternal, fetal, and infant health risk factors of patients who are specifically pregnant women to output a maternal, fetal, and infant health risk score. 
However, Roberts teaches an analogous risk modelling system that specifically provides a risk of 
Claim 18
Amarasingham teaches a 60Docket No. CCL-001.US method of detecting and assessing insights for (Amarasingham abstract, noting use of a system for evaluating clinical risk) comprising: 
i. Acquiring/capturing demographic, medical, image, clinical and sgenetic data/characteristics of  patients from multiple sources (Amarasingham Fig. 6, [0029]-[0036], [0042], [0053], noting a data integration module obtains clinical and non-clinical data from multiple sources; [0030]-[0034] specifically note that acquired data includes demographics, medical data, clinical data, and genetic data from various sources, while Figs. 4 & 10 as well as [0030], [0045], [0087], & [0103] further show that patient image data and/or radiological imaging exams are included as acquired data types); 
ii. identifying data formats of the acquired/captured data and segregating the data into structured and unstructured data (Amarasingham Fig. 6, [0053]-[0054], [0057]-[0058], noting data extraction and cleansing processes that preprocess the obtained data differently based on whether it is structured or unstructured); 
iii. pre-processing and cleaning the structured, unstructured and 10image data and assembling the pre-processed data (Amarasingham Fig. 6, [0053]-[0054], noting data extraction and cleansing processes 
iv. forwarding the pre-processed/cleaned data to the Al suite for exploration of factors associated with risks (Amarasingham Figs. 5-6, [0056], [0061]-[0062], noting data integration logic module forwards the preprocessed data to the disease/risk logic module that includes a variety of health condition-specific risk models to assess patient characteristics and risk factors to determine a risk score); 
v. computing  (Amarasingham Fig. 6, [0056], [0061]-[0062], [0071], noting the disease/risk logic module utilizes one or more health condition-specific risk models to assess patient characteristics and risk factors to determine risk scores for a patient); and  
15vi. providing the  (Amarasingham Fig. 5, [0066]-[0067], noting data presentation module 74 including an interactive dashboard interface that visually provides risk scores and other analysis results to a user graphically via various windows, icons, etc.).
In summary, Amarasingham teaches a system that ingests and preprocesses data from a variety of sources, analyzes the data with artificial intelligence algorithms to determine a condition-specific risk score for a patient, and includes various dashboards and interfaces to visually display the resulting data to a user. Though Amarasingham does contemplate the use of condition-specific risk models (see [0061]-[0062], [0078], where specific examples of predictive model types are listed, and it is noted that “other” types are also contemplated), it fails to explicitly disclose use of the system specifically for assessment of maternal, fetal, and infant health risk factors of patients who are specifically pregnant women to output a maternal, fetal, and infant health risk score. 
However, Roberts teaches an analogous risk modelling system that specifically provides a risk of pregnancy-related complications (i.e. maternal, fetal, and infant health) based on patient characteristics specifically related to pregnancy-related complications and obtained from a pregnant patient and their 
Claim 2
Amarasingham in view of Roberts teaches the MIHIC system as claimed in claim 1, and the combination further teaches wherein the data acquisition modules collect data of pregnant women comprising demographics, medical, clinical and genetic data from information systems of clinics, laboratories, pharmacy, health insurances and other government public 25data sources (Amarasingham Figs. 1 & 4, [0030]-[0034], noting acquired data includes demographics, medical data, clinical data, and genetic data from sources including clinics, labs, pharmacies, payers (i.e. health insurances), and state or public health agencies (i.e. other governmental public data sources); when considered in the context of the combination with Roberts, these types of data would be obtained specifically for pregnant women).  
Claim 4
Amarasingham in view of Roberts teaches the MIHIC system as claimed in claim 1, and the combination further teaches wherein the data pre-processing modules perform data augmentation for (i) structured data, (ii) unstructured data and (iii) images (Amarasingham Fig. 6, [0053]-[0054], noting data extraction and cleansing processes preprocess both structured and unstructured data to prepare it for analysis by the disease/risk logic module; Figs. 4 & 10 as well as [0030], [0045], [0087], & [0103] further show that patient image data and/or radiological imaging exams are included as types of data acquired and further analyzed by the system, indicating that such image data are similarly preprocessed by the data integration module).  
Claim 5
Note: performance of data augmentation of structured data “to reduce data inaccuracy, noise and inconsistency” is interpreted as an intended result, and is not considered patentably limiting. Accordingly, for the purposes of applying prior art, the limitation will be interpreted as merely requiring the augmentation of structured data regardless of the purpose or intended result because this is the only aspect of the claim that is positively recited. 
Amarasingham in view of Roberts teaches the MIHIC system as claimed in claim 1, and the combination further teaches wherein the data pre-5processing modules perform data augmentation for structured data to reduce data inaccuracy, noise and inconsistency (Amarasingham Fig. 6, [0054]-[0055], noting structured data is cleansed and/or modified in various ways, e.g. by standardizing the format and/or reconfiguring medical concepts in light of meta-dictionaries).  
Claim 6
Note: performance of data augmentation of unstructured data “to format data conversion, elimination of stop words/punctuations/non-ascii characters, identification of stem words and lemmatization” is interpreted as an intended result, and is not considered patentably limiting. Accordingly, for the purposes of applying prior art, the limitation will be interpreted as merely requiring the augmentation of unstructured data regardless of the purpose or intended result because this is the only aspect of the claim that is positively recited. 
Amarasingham in view of Roberts teaches the MIHIC system as claimed in claim 1, and the combination further teaches wherein the data pre-processing modules perform data augmentation for unstructured data to format data conversion, elimination of stop words/punctuations/non-ascii 10characters, identification of stem words and lemmatization (Amarasingham Fig. 6, [0054]-[0055], noting unstructured data is cleansed and/or modified in various ways, e.g. by preparing it for natural language processing and/or reconfiguring medical concepts in light of meta-dictionaries).  
Claim 7
Note: performance of data augmentation of images “for better data image representation” is interpreted as an intended result, and is not considered patentably limiting. Accordingly, for the purposes of applying prior art, the limitation will be interpreted as merely requiring the augmentation of images 
Amarasingham in view of Roberts teaches the MIHIC system as claimed in claim 1, and the combination further teaches wherein the data pre-processing modules perform data augmentation of images for better data image representation (Amarasingham Fig. 6, [0054], noting structured data (which is considered to include the patient image data and/or radiological imaging exams noted in at least Figs. 4 & 10 as well as [0030], [0045], [0087], & [0103]) is cleansed and/or preprocessed in various ways, e.g. by standardizing the format). 
Claim 9
Amarasingham in view of Roberts teaches the MIHIC system as claimed in claim 1, and the combination further teaches a suite of Al algorithms comprising a set of machine learning models/techniques trained to learn to extract information/data from the structured and unstructured data, assemble knowledge from the extracted data and 20map the assembled data to the characteristics of associated maternal, fetal and infant risks to perform a risk prediction (Amarasingham [0042], [0058]-[0063], noting disease/risk module which contains machine learning models for data extraction, mapping, and prediction using patient features; when considered in the context of the combination with Roberts, these patient features would include characteristics of associated maternal, fetal and infant health).  
Claim 10
Amarasingham in view of Roberts teaches the MIHIC system as claimed in claim 9, and the combination further teaches wherein the Al suite comprises models selected from logistic regression, Support Vector Machine (SVM) regression and neural networks (Roberts Fig. 7, [0280], noting models for maternity-related risk predictions include logistic regression).  
Claim 12
Amarasingham in view of Roberts teaches the MIHIC system as claimed in claim 9, and the combination further teaches wherein the Al suite executes multiple machine learning models to find an optimum model yielding 30highest metrics of evaluation (Amarasingham [0064], noting each of the multiple predictive models undergo ongoing tuning to determine if use of different variables and/or coefficients result in more accurate predictions; such tuning indicates that an original model would be compared with 
Claim 13
59Docket No. CCL-001.US Amarasingham in view of Roberts teaches the MIHIC system as claimed in claim 12, and the combination further teaches wherein the machine learning models are selected from logistic regression, support vector regressor and variants of neural networks (Roberts Fig. 7, [0280], noting models for maternity-related risk predictions include logistic regression).  
Claim 14
Amarasingham in view of Roberts teaches the MIHIC system as claimed in claim 13, and the combination further teaches wherein the machine learning smodels upon training attain a generalization capability to predict the risks given the characteristics of pregnant women (Amarasingham [0064], noting models are tuned for particular populations and/or conditions, indicating that the resulting models would have a generalization capacity to predict risks given the corresponding patient characteristics; when considered in the context of the combination with Roberts, this would include a generalization capacity for predicting maternity-related risks from characteristics of pregnant women as in Roberts abstract, Figs. 1-8).  
Claim 16
Amarasingham in view of Roberts teaches the MIHIC system as claimed in claim 1, and the combination further teaches wherein the interactive web interface comprises: 
(i) an input platform for input of data by Clinicians 20and pregnant women (Amarasingham [0045], [0070], noting means of inputting data for both clinicians and patients (e.g. pregnant women)) and 
(ii) a display platform for providing the insights regarding the maternal health condition rendered as risk scores in a webpage (Amarasingham [0066]-[0068], noting graphical representations of extracted data and risk score calculations on a web page) and 
(iii) a display platform for providing the insights regarding the maternal health condition rendered as graphical charts on the interactive dashboard using various risk indicators of pregnant women .  
Claim 17
25Amarasingham in view of Roberts teaches the MIHIC system as claimed in claim 1, and the combination further teaches utilization of modules of statistical techniques to perform operations comprising normalization, standardization of predicted values and identification of thresholds to classify a risk score as low, medium and high (Amarasingham [0073], noting disease/risk logic includes identification of thresholds to separate risk scores into high, medium, and low categories, thereby standardizing and normalizing predicted risk values to these three categories).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham in view of Roberts as applied to claim 1 above, and further in view of Sohr et al. (US 20160253461 A1).
Claim 3
Amarasingham in view of Roberts teaches the MIHIC system as claimed in claim 1, and the combination further teaches wherein the data acquisition modules leverage scraping techniques for extracting data from the multiple sources, and transform them into structured data format  (Amarasingham [0040]-[0041], [0054], [0073], noting data may be obtained by pulling or polling data from the various sources (i.e. by leveraging scraping techniques), is stored locally in data store 24, and is preprocessed into a structured format for further analysis). 
In summary, the combination contemplates the storage of clinical data from a variety of sources in a data store 24, and further contemplates transformation of the received data into a structured data format for further system analysis. The system thus likely stores the structured data in some form in order to run the subsequent analyses. However, the combination fails to explicitly disclose that the data is transformed into structured data before being stored in local storage devices as required by the instant claim. However, Sohr teaches an analogous clinical data ingestion system that accumulates data from various sources, normalizes them, and stores the normalized data in a normalized data store (Sohr Figs. 1-2, [0023], [0042]). It would have been obvious to one of ordinary skill in the art, before the effective filing after it has been normalized into structured data as in Sohr in order to save instances of processed data for direct access by the analytics layer such that data accumulation and preprocessing need not occur each time an analytics query is run, thereby reducing processing volume and saving time (as suggested by Sohr Fig. 1 & [0042]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham in view of Roberts as applied to claims 1 and 4 above, and further in view of Fogel (US 20170177822 A1).
Claim 8
Amarasingham in view of Roberts teaches the MIHIC system as claimed in claim 4, showing a system that parses unstructured data for meaning, for example by tokenizing the data into basic units of information (Amarasingham [0058]). However, the combination fails to explicitly disclose that unstructured text is transformed into and represented as vectors. However, Fogel teaches an analogous clinical data aggregation, storage, and analysis system that can convert and store received unstructured data in a variety of structured formats, including as vectors (Fogel [0213]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the unstructured data augmentation of the combination such that it includes representation of the formerly unstructured data as a vector as in Fogel in order to provide a specific standardized storage format for the ingested data (as suggested by Fogel [0213]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham in view of Roberts as applied to claims 1 and 9-10 above, and further in view of Chen et al. (US 20190034589 A1).
Claim 11
25Amarasingham in view of Roberts teaches the MIHIC system as claimed in claim 10, showing various types of machine learning algorithms for risk prediction. However, the combination fails to explicitly disclose that such algorithms include neural networks, and thus also fails to disclose wherein the neural networks are selected from convolutional neural network (CNN), recurrent neural network (RNN) and long short-term memory model (LSTM). However, Chen teaches use of deep learning neural networks including CNN, RNN, and LSTM models to perform risk predictions from input patient characteristics (Chen [0014], [0082], [0099]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the predictive models of the combination such that they include various types of neural networks as in Chen because deep learning neural networks improve upon more traditional predictive models by handling millions of variables, auto-harmonizing data from different sources, and accommodating sequences of data with variable length, making them ideal for application in a clinical environment where actual data may take the form of unstructured notes and repeated measurements like vital signs and lab results and may be missing or incomplete (as suggested by Chen [0006] & [0055]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham in view of Roberts as applied to claim 1 above, and further in view of Pengetnze et al. (US 20190122770 A1).
Claim 15
Amarasingham in view of Roberts teaches the MIHIC system as claimed in claim 1, and the combination further teaches wherein the interactive dashboard comprises of: 
i. Graphical depiction of indicators about pregnant women's 10maternal, fetal and infant health conditions (Amarasingham [0066]-[0068], noting graphical representations of extracted data and risk score calculations for a population, e.g. pregnant women when considered in the context of the combination with Roberts); 
ii. Graphical illustration of prevalence of risk factors associated with a risk of interest (Amarasingham [0067], noting comparison of incidence rates of predicted events to rates of prediction, i.e. prevalence of various conditions or risk factors);
iii. Charts showing associations and correlations between risk factors affecting Maternal health of pregnant women  (Amarasingham [0066]-[0068], [0075], noting graphical representations of extracted data and risk score calculations, i.e. extracted data representing 
iv. Charts showing associations and correlations between risk factors affecting Infant health (Amarasingham [0066]-[0068], [0075], noting graphical representations of extracted data and risk score calculations, i.e. extracted data representing risk factors affecting infant health when considered in the context of the combination with Roberts).  
In summary, the present combination teaches various graphical dashboard outputs representing maternity-related risk scores and extracted information, for an individual or for a population. However, the combination fails to explicitly disclose reporting features for comparing such outputs across different population groups as in the instant claim. However, Pengetnze teaches reporting interfaces for maternity-related risk predictions that include graphical representations and comparison of outputs between healthcare providers, i.e. across different population groups (Pengetnze [0023]-[0024]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the various dashboard outputs of the combination such that they allow for comparison of maternity-related risk factors and scores across different populations as in Pengetnze in order to allow visualization of risk-standardized comparisons between different providers serving different populations to allow users to identify any trends or patterns that would allow for targeted intervention to improve patient outcomes (as suggested by Pengetnze [0024]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nguyen (US 6254537 B1) describes a fetal health assessor and outcome predictor that predicts fetal health outcomes based on characteristics of the fetus and mother. Rottem (US 20100312070 A1) describes an artificial intelligence system that provides diagnostic screening of complications or risks throughout pregnancy. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626